                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    CANTON DIVISION
 In Re:                                      Case No. 19-61970-rk

 Lisa Ann Hall                                    Chapter 7

 Debtor.                                     Judge Russ Kendig
                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.
                                                  Respectfully Submitted,
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                  CERTIFICATE OF SERVICE
I certify that on October 30, 2019, a true and correct copy of this Notice was served:
Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:
          Joseph L. Jerger, Debtor’s Counsel
          jergerbk@hotmail.com
          Josiah L. Mason, Trustee
          jlmasontrustee@zoominternet.net
          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov
And by regular U.S. Mail, postage pre-paid on:
          Lisa Ann Hall, Debtor
          147 Reba Avenue
          Mansfield, OH 44907
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




 19-61970-rk        Doc 9    FILED 10/30/19      ENTERED 10/30/19 09:33:49          Page 1 of 1
